DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 12/03/2021. Claims 1-2 are currently amended and claims 3 is previously presented. Accordingly claims 1-3 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-3 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anegawa (US 2020/0338821- of record) in view of Robert (US 2018/0236713) and Gardiner (US 2018/0370117- of record).
Regarding claim 1, Anegawa teaches a material extrusion system (100) for additive manufacturing (see Fig. 1; [0019]), the system comprising:
a pellet feeder mount (i.e. a supply path (22) couples to a material supply unit 20)) configured to receive pellets of a material (see Fig. 1; [0023]); a … and a heating element (58A-58D) configured to heat the pellets of the material to a liquefied state (see Fig. 1; [0029]), but Anegawa does not explicitly teach a heater clamp.
In the same field of endeavor, 3-D printing, Robert teaches a printer that forms a three-dimensional object comprises a hot end including a heater cartridge and a heater block (210) configured to clamp the heater cartridge (see Figs. 7A-B; [0093-0094], [0096] and [0098]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a material extrusion system as taught by Anegawa with a heater block configured to clamp the heater as taught by Robert to provide good contact and also in order to improve the heating/melting of the material (see [0098]).
Anegawa further teaches a nozzle head (61) configured to extrude the liquefied material of variable widths through an adjustable orifice (62) (i.e. a discharge amount adjustment mechanism (70) provided in the communication hole and configured to adjust a flow rate of the shaping material discharged from the nozzle) (see Figs. 4-5; [0005], [0028], [0048-0049] and [0052]). However, the combination of Anegawa and Robert does not explicitly teach the nozzle head includes a plurality of distinct adjustable jaws forming the adjustable orifice.  In the same field of endeavor, 3-D printing, Gardiner teaches additive manufacturing apparatus comprises a nozzle (130) is configured to selectively expel build material (131) therefrom and adjust a diameter of an expelled bead of the build material (131), wherein the nozzle includes an orifice translation mechanism (132) comprises a type of adjustable diaphragm, such as an iris mechanism having a plurality of different movable shutters (i.e. jaws) which define the orifice and which rotate relative to each other to adjust the orifice (see annotated Fig. 16B below;[0002], [0011] and [0091-0092]).  Therefore, it would have been obvious to one having ordinary .


    PNG
    media_image1.png
    385
    709
    media_image1.png
    Greyscale


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anegawa (US 2020/0338821- of record) in view of Gardiner (US 2018/0370117- of record).
Regarding claim 2, Anegawa teaches a material extrusion system (100) for additive manufacturing (see Fig. 1; [0019]), the system comprising:
a nozzle head (61) configured to extrude a liquefied material of variable widths through an adjustable orifice (62) (i.e. a discharge amount adjustment mechanism (70) provided in the communication hole and configured to adjust a flow rate of the shaping material discharged from the nozzle) (see Figs. 1 and 4-5; [0005], [0020], [0028], [0048-0049] and [0052]).
Anegawa does not explicitly teach the nozzle head includes a plurality of distinct adjustable jaws forming the adjustable orifice.  In the same field of endeavor, 3-D printing, Gardiner teaches additive manufacturing apparatus comprises a nozzle (130) is configured to selectively expel build material (131) therefrom and adjust a diameter of an expelled bead of the build material (131), wherein the nozzle Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a material extrusion system as taught by Anegawa with a plurality of distinct adjustable shutters (i.e. jaws) forming the adjustable orifice as taught by Gardiner for purpose of fabricating portions of an object having different densities (see [0092]).
Regarding claim 3, Anegawa further teaches the system, further comprising:
a screw (40), wherein the screw is configured to push the liquefied material through the nozzle head (610 (se Fig.1; [0024-0026]).
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 102 of amended claim 1, Applicant’s arguments are moot in view of the new ground of rejections presented in this office action.
With respect to the claim rejection(s) under 35 U.S.C. § 103 of amended claim 2, Applicant argues that Gardiner fails to disclose that the orifice translation mechanism includes a plurality of distinct adjustable jaws, Examiner respectfully disagrees. Gardiner clearly teaches a nozzle includes an orifice translation mechanism (132) comprises a plurality of different movable shutters (i.e. jaws) which define the orifice and which rotate relative to each other to adjust the orifice (see annotated Fig. 16B above; [0002], [0011] and [0091-0092]), thus the configuration of the plurality of different shutters as described by Gardiner is within the claimed configuration of distinct jaws.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743